Oo mA AND NA ff WW NY

NO NO HN HN HN KN KN NN NO RR RRR RRR Rr
On Dn nA BP WD NYO kK CO UO WANANYI WD NH fF WW NY KF CO

IRENE RUZIN, Attorney at Law (CSB #125763)
Law Offices of Irene Ruzin

16311 Ventura Blvd., Suite 900

Encino, California 91436

Tel: 818 325-2888

Fax: 818 325-2890

Email: ireneruzin@gmail.com

Attorney for Plaintiff, KEVIN S. HOGAN

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

WESTERN DIVISION
KEVIN S. HOGAN, ) Case No.: CV 18-6365-AGR
. )
Plaintiff, ) ORDER AWARDING EAJA
)FEES
vs. )
)
ANDREW M. SAUL, Commissioner __)
of Social Security, )
)

Defendants.

 

 

 

Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
IT IS ORDERED that attorney’s fees under the Equal Access to Justice Act
(“EAJA”) are awarded in the amount of FIVE THOUSAND FIVE HUNDRED
DOLLARS ($5,500.00) for all legal services rendered by Plaintiff's attorney in this
civil action under 28 U.S.C. §2412(d) and costs in the amount of FOUR
HUNDRED DOLLARS ($400.00) under 28 U.S.C. §1920, and subject to the terms

and conditions of the Stipulation.

DATED: October 18, 2019
lini. M Keesndany,

ALICIA G. "ROSENBER
U.S. MAGISTRATE JUDGE

 

 
